Name: Commission Regulation (EC) NoÃ 194/2006 of 3 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 4.2.2006 EN Official Journal of the European Union L 32/1 COMMISSION REGULATION (EC) No 194/2006 of 3 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 3 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 89,0 204 50,3 212 103,5 624 111,0 999 88,5 0707 00 05 052 105,4 204 102,1 628 167,7 999 125,1 0709 10 00 220 66,1 999 66,1 0709 90 70 052 161,6 204 115,9 999 138,8 0805 10 20 052 45,4 204 48,8 212 45,0 220 49,4 448 47,8 624 81,8 999 53,0 0805 20 10 204 87,4 999 87,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 57,2 204 112,0 400 87,6 464 135,7 624 71,7 662 36,9 999 83,5 0805 50 10 052 61,9 999 61,9 0808 10 80 400 125,0 404 104,7 720 82,0 999 103,9 0808 20 50 388 92,4 400 90,3 720 57,9 999 80,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.